Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Objection to the Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.	


Non-Art Rejection
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor.

4.	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The following language lacks proper antecedent basis:
	In claim 1, line 8, “the measured network performance data”.
	In claim 9, line 5, “the measured network performance data”.

Art Rejection
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chou, U.S. pat. Appl. Pub. No. 2017/0347308.
	Per claim 1, Chou discloses a device comprising processing circuitry and a memory including instructions that, when executed by the processing circuitry (par 0027-0028), causes the client device to: 
a) periodically measure active network performance data for a network including a plurality of entry points to access a network service, i.e., using network path probing (see par 0029); 
b) calculate, by a reinforcement learning algorithm, e.g., multi-armed bandit, predicted performance scores, for the plurality of network paths, based in part on the measured network 
c) select an expected best network path from the plurality of network paths, based on the expected rewards or performance scores (par 0032); 
d) route data associated with the network service to the selected network path (par 0032); 
e) measure passive network performance data for the selected network path (par 0021); and 
f) update the learning algorithm, based in part on the measured passive network performance data (see par 0021).
	Chou does not explicitly teach that each network path comprises an entry point. Chou however teaches that each network path comprises one or more network segments, wherein each network segment comprises an entry point and an exit point (see par 0054, fig. 5A).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to recognize that each network path would have comprised one or more entry points for routing data over specific network segments.
	Per claim 2, Chou teaches transmitting a network probe to each of the network paths and measuring characteristics of the probe (see par 0029).
	Per claim 3, Chou teaches using multi-armed bandit algorithm (see par 0020).
	Per claim 4, Chou teaches predicting an expected reward values for each network segment or an entry point of the path and selecting the best segment or entry point (see par 0031-0032).
	Per claim 5, Chou teaches calculating updated rewards based on the updated measured data (see par 0021).

	Per claim 8, Chou teaches calculating updated probability based on the continued measured passive network performance data (see par 0021).
	Claims 9-20 are similar in scope as that of claims 1-8.
	

8.	Relevant prior arts including those not replied upon in the rejection are cited in PTO-892 form.


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas, can be reached at 571-272-7646.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. 







/Viet D Vu/
Primary Examiner, Art Unit 2448
01/5/22